                Case 1:20-cv-00509-TNM Document 17 Filed 11/16/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  LATHAM & WATKINS LLP,

                             Plaintiff,

                      v.                                    Civil Action No. 20-0509 (TNM)

  U.S. FOOD AND DRUG
  ADMINISTRATION,

                             Defendant.


                                          JOINT STATUS REPORT

           Pursuant to the Court’s October 16, 2020, Minute Order, Latham & Watkins LLP

(“Plaintiff”) and the U.S. Food and Drug Administration (“FDA” or “Defendant”), respectfully

submit this joint status report to update the Court on developments in this Freedom of Information

Act (“FOIA”) matter since the parties’ last report, and to propose a schedule for further

proceedings in this matter. The parties state as follows:

           1.       Plaintiff’s Complaint relates to a FOIA request dated January 15, 2020, seeking

“copies of all records associated with two specific Investigational New Drug Applications and

New Drug Applications submitted for drugs with the active ingredient cocaine hydrochloride

manufactured by Lannett Company Inc. (Numbrino) and Genus Lifesciences, Inc. (Goprelto).” Id.

at ¶ 20.

           2.       As previously reported, FDA’s second interim production on June 30, 2020

included all responsive documents identified by FDA in the search it conducted based on the

parties’ narrowed scope agreement—attached as Exhibit A to the parties May 21, 2020, Joint

Status Report (ECF No. 11)—with the exception of email records to or from former Center for

Drug Evaluation and Research (“CDER”) employees. The parties met and conferred by email on
            Case 1:20-cv-00509-TNM Document 17 Filed 11/16/20 Page 2 of 2




July 1, July 9, July 13, and July 20, 2020, and by telephone on July 10, 2020, regarding the scope

of FDA’s search and Plaintiff’s belief that some responsive documents may not have been

produced. FDA conducted additional searches and made a third interim production on July 9,

2020, a fourth interim production on July 10, 2020, and a fifth interim production on July 22, 2020.

See July 22, 2020, Joint Status Report (ECF No. 13).

       3.       Consistent with the parties’ May 21, 2020, Joint Status Report (ECF No. 11), FDA

produced the non-exempt portions of the remaining responsive documents—email records to or

from former CDER employees—on October 2, 2020.

       4.       Plaintiff is currently in the process of reviewing FDA’s productions. Accordingly,

the parties propose filing a further joint status report on or before January 15, 2021.

Dated: November 16, 2020

                                              Respectfully submitted,

 /s/ Andrew D. Prins                           MICHAEL R. SHERWIN
 Andrew D. Prins (D.C. Bar No. 998490)         Acting United States Attorney
 Ryan S. Baasch (D.C. Bar No. 144370)
 LATHAM & WATKINS LLP                          DANIEL F. VAN HORN
 555 Eleventh Street NW, Suite 1000            D.C. Bar No. 924092
 Washington, DC 20004                          Civil Division Chief
 Tel: (202) 637-2200
 Email: andrew.prins@lw.com                    By: /s/ Diana V. Valdivia
                                               DIANA V. VALDIVIA
                                               Assistant United States Attorney
 Counsel for Plaintiff                         D.C. Bar # 1006628
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2545
                                               Diana.valdivia@usdoj.gov

                                               Counsel for Defendant




                                                  2
